Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Gomez De La Cuesta et al.	:	
Patent No. 10,953,106				:	REDETERMINATION OF PATENT
Issue Date: March 23, 2021			:	TERM ADJUSTMENT 
Application No. 15/550,903			:	
Int’l Filing Date: February 15, 2016		:	  
Attorney Docket No. 0132-0123US1		:		


The instant redetermination of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to a Request for Recalculation of Patent Term Adjustment in View of Safe Harbor Statement under 37 CFR 1.704(d) filed May 20, 2021.

The United States Patent and Trademark Office (“Office”) has recalculated the PTA and determined the correct PTA is 293 days.

Relevant Procedural History

The patent issued with a PTA determination of 214 days on March 23, 2021.  The instant request was filed on May 20, 2021.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 200 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 219 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
205 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay
The patent sets forth a PTA of 214 days (200 days of A Delay + 219 days of B Delay + 0 days of C Delay - 0 days of Overlap - 205 days of Applicant Delay).

A Delay

The Office previously determined the period of A Delay is 200 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 200 days.

B Delay

The Office previously determined the period of B Delay is 219 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 219 days.

C Delay

The Office previously determined the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Office previously determined the number of days of Overlap is 0 days.  The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Office previously determined the period of Applicant Delay is 205 days.

The Office has recalculated the period of Applicant Delay as part of the Office’s redetermination of the PTA and determined the correct period of Applicant Delay is 126 days.

The period of Applicant Delay consists of a single 126-day period of delay under 37 C.F.R. 
§ 1.704(c)(8) based on the following facts:

	(1)	A reply to an Office action was filed on January 3, 2020;
	(2)	A supplemental amendment was filed on May 8, 2020; and
(3)	The number of days in the period beginning on January 4, 2020 (the day after the date the reply was filed) and ending on May 8, 2020 (the date the supplemental amendment was filed) is 126 days.

Conclusion

The correct PTA is 293 days (200 days of A Delay + 219 days of B Delay + 0 days of C Delay -          0 days of Overlap - 126 days of Applicant Delay).

A request under 37 C.F.R. § 1.705 and the required fee of $200 for the request may be filed if patentee disagrees with the Office’s determination the correct PTA is 293 days.  Such a request must be filed within TWO MONTHS of the issuance date of the instant redetermination of PTA.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  If a request under 37 C.F.R. § 1.705 is not filed within the maximum extendable period to file the request, the Office will sua sponte issue a certificate of correction adjusting the PTA to 293 days.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  				
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction


    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.